       Case 2:19-cv-00231-SMJ     ECF No. 22    filed 07/10/20   PageID.124 Page 1 of 2




1                                                                              FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON


2                                                                      Jul 10, 2020
                                                                          SEAN F. MCAVOY, CLERK

3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     TOMAS G. VALDEZ, husband,                   No. 2:19-cv-00231-SMJ
5    JULISA G. VALDEZ, wife,
     JEZLENN A. VALDEZ, a single
6    woman, STEVEN H. SACKMAN, as                ORDER DISMISSING CASE
     Guardian Ad Litem for JTV and JAV,
7    JTV, a minor, and JAV, a minor,

8                              Plaintiffs,

9                 v.

10   BRYAN D. ROEDIGER, husband and
     JAMIE ROEDIGER, wife, and STATE
11   FARM, a Mutual Insurance Company,

12                             Defendants.

13

14         On June 26, 2020, the parties filed a stipulated dismissal, ECF No. 19. The

15   Court issued an Order as to clarifying the claims brought on behalf of J.T.V. ECF

16   No. 20. The parties filed a joint status report for Plaintiff Jaziel T. Valdez stating

17   Plaintiff Jaziel T. Valdez was a minor at the time of the accident, but that she was

18   an adult at the time of the stipulated dismissal. ECF No. 21 at 1. As such, consistent

19   with the parties’ agreement and Federal Rule of Civil Procedure 41(a), IT IS

20   HEREBY ORDERED:



     ORDER DISMISSING CASE – 1
       Case 2:19-cv-00231-SMJ     ECF No. 22   filed 07/10/20   PageID.125 Page 2 of 2




1          1.     The parties’ Stipulation for Order of Dismissal with Prejudice, ECF

2                 No. 19, is GRANTED.

3          2.     All claims are DISMISSED WITH PREJUDICE, with all parties to

4                 bear their own costs and attorneys’ fees.

5          3.     All pending motions are DENIED AS MOOT.

6          4.     All hearings and other deadlines are STRICKEN.

7          5.     The Clerk’s Office is directed to CLOSE this file.

8          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

9    provide copies to all counsel.

10         DATED this 10th day of July 2020.

11
                        _________________________
12                      SALVADOR MENDOZA, JR.
                        United States District Judge
13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE – 2
